DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 are objected to because of the following informalities:  
Claim 1 in line 3, the correct phrase “a plurality of brackets”
Claim 1, line 8, the correct phrase is “wherein one bracket of the plurality of brackets is mounted”
Claim 1, line 14, the correct phrase is “one bracket of the plurality of brackets is mounted”
Claim 1, line 19, the correct phrase is “two brackets of the plurality of brackets are mounted”
Claim 2, line 6, the correct phrase is “the plurality of bracket mounting holes”
Claim 3, line 12, the correct phrase is “lateral direction outside”
Claim 3, line 17, the correct phrase is “the central area laterally opposite”
Claim 7, line 6, the correct phrase is “through aligned said mounting holes and said pan mounting holes”
Claim 8, line 7, the correct phrase is “through aligned said mounting holes and said pan mounting holes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in line 3 recites the limitation “a plurality of like configured brackets”, this renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like configured"), thereby rendering the scope of the claim(s) unascertainable.  
	Claim 3 in lines 10-12 recites limitations towards the orientation of the first pair of pan mounting holes being in a longitudinal direction and the second pair of pan mounting holes being in a longitudinal direction. This render the claim unclear and confusing because according to the drawings in Fig 4 the first pair of pan mounting holes 130 are in a longitudinal direction and the second pair of pan mounting holes 132  are in a lateral direction.
Claim 3 in lines 15-17 recites limitations towards the orientation of the third pair of pan mounting holes being longitudinally opposite from the second pair of mounting holes. This render the claim unclear and confusing because according to the drawings in Fig 4 the third pair of pan mounting holes 134 are laterally opposite from the second pair of mounting holes 132.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by MacKarvich (US 6,243,998). 
Regarding claim 15, MacKarvich discloses a method of installing a foundation system for supporting a manufactured building from a ground surface, (Fig 1) the method comprising: 
(a) providing at least one bracket 14, each bracket of the at least one bracket including a pair of bracket mounting holes 82 (Fig 12, 13); 
(b) providing a pan 16 configured to engage the ground surface, the pan including first, second, and third pairs of pan mounting holes 28 arranged to correspond to multiple orientations of the at least one bracket 14 (Fig 1, 4); 
(c) aligning the pair of bracket mounting holes 82 of a first bracket 14 of the at least one bracket with corresponding holes of one of the first, second, or third pairs of pan mounting holes 28; and 
(d) coupling the first bracket to the pan (Fig 1).
Regarding claim 19, MacKarvich discloses wherein: step (c) includes: aligning the pair of bracket mounting holes 82 of the first bracket 14 with the second pair of pan mounting holes 28 longitudinally offset from a central area of the pan; aligning the pair of bracket mounting holes 82 of a second bracket 14 of the at least one bracket with the third pair of pan mounting holes 28 longitudinally offset from the central area of the pan opposite the second pair of pan mounting holes; and the method further includes: coupling a first longitudinal strut 18 to the first bracket 14, the first longitudinal strut 18 extending in a longitudinal direction for connecting the pan to a first beam 102 of the manufactured building; and coupling a second longitudinal strut 18a to the second bracket 14, the second longitudinal strut 18a extending in the longitudinal direction for connecting the pan to the first beam 102 (Fig 1).
Regarding claim 20, MacKarvich discloses receiving a block pier 104 on the central area of the pan, the block pier 104 configured to extend upwardly to the first beam 102 (Fig 1).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich (US 6,243,998).
Regarding claim 1 as best understood, MacKarvich discloses a foundation system for supporting a manufactured building from a ground surface, (Fig 1) comprising: 
a plurality of brackets 14, each bracket including a plurality of bracket mounting holes 82 arranged in a bracket hole pattern (Fig 1, 12-15); and 
a pan 16 configured to engage the ground surface, the pan including a plurality of pan mounting holes 28 arranged to correspond to multiple orientations of the bracket mounting holes 82 of the brackets 14 (Fig 1, 3, 4) to provide at least: 
a second orientation wherein the central area of the pan 16 is clear to receive a block pier 104 and one bracket is mounted longitudinally offset from the central area and oriented to receive one longitudinal strut for connecting the pan to the first beam and one lateral strut for connecting the pan to the second beam; and a third orientation wherein the central area of the pan 16 is clear to receive the block pier 104 and two brackets 14 are mounted longitudinally offset on opposite sides of the central area and oriented to each receive one of two longitudinal struts for connecting the pan to the first beam (Fig 1).  Examiner concludes this because the brackets of MacKarvich are capable of being placed in the claimed orientation and are capable of receiving longitudinal and lateral struts.
MacKarvich does not disclose the pan capable of providing a first orientation wherein one bracket is mounted in a central area and oriented to receive two 
Regarding claim 2, MacKarvich discloses each of the brackets 14 is a T-shaped bracket in plan view including an upwardly open long channel 70 extending in a first direction and an upwardly open short channel 76 extending at substantially a right angle from a mid-portion of the upwardly open long channel (Fig 12, 13); and the plurality of bracket mounting holes includes two bracket mounting holes 82 spaced apart in the first direction by a bracket hole spacing along a bottom of the upwardly open long channel (Fig 12, 13). 
Regarding claim 3 as best understood, MacKarvich discloses the pan 16 is rectangular in plan shape and includes first and second edges 26 extending in the longitudinal direction and third and fourth edges extending in the lateral direction perpendicular to the longitudinal direction (Fig 3); and 
the plurality of pan mounting holes 28 would include: 
a first pair of modified pan mounting holes 28 for mounting one bracket 14 in the first orientation, the first pair of modified pan mounting holes being located within the central area and spaced apart in the longitudinal direction by a distance equal to the bracket hole spacing.

Regarding claim 4, MacKarvich discloses in the first orientation the two longitudinal struts are configured to be connected to the long channel. 
Regarding claim 5, MacKarvich discloses in the second orientation the one longitudinal strut is configured to be connected to the short channel.  
Regarding claim 6, MacKarvich discloses in the third orientation the two longitudinal struts are each configured to be connected to the short channel of different ones of the two respective brackets. 
Regarding claim 7, MacKarvich discloses the first, second, third and fourth edges 26 of the pan 16 are downturned edges, the downturned edges being configured to be driven downward into the ground surface to anchor the pan longitudinally and laterally relative to the ground surface (Fig 1, 3-6); and in any of the first, second and third orientations the brackets 14 are fastened to the pan with fasteners extending  
Regarding claim 9, MacKarvich discloses a foundation system for supporting a manufactured building from a ground surface, (Fig 1) comprising: 
at least one bracket 14, each bracket of the at least one bracket including a pair of bracket mounting holes 82 (Fig 1, 12-15); and 
a pan 16 configured to engage the ground surface, the pan including first, second, and third pairs of pan mounting holes 28 arranged to correspond to multiple configurations of the at least one bracket to provide at least: 
a second configuration wherein the central area of the pan 16 is clear to receive a block pier 104 configured to extend upwardly to the first beam and the pair of bracket mounting holes 82 of the first bracket 14 are aligned with one pair of the second or third pairs of pan mounting holes 28 longitudinally offset from the central area, the first bracket oriented to receive one longitudinal strut for connecting the pan to the first beam and one lateral strut for connecting the pan to the second beam (Fig 4); and a third configuration wherein the central area of the pan 16 is clear to receive the block pier 104, the pair of bracket mounting holes 82 of the first bracket 14 are aligned with the second pair of pan mounting holes 28 longitudinally offset from the central area, and the 
MacKarvich does not disclose a first configuration wherein the pair of bracket mounting holes of a first bracket of the at least one bracket are aligned with the first pair of pan mounting holes in a central area of the pan, the first bracket being oriented to receive two longitudinal struts extending in a longitudinal direction for connecting the pan to a first beam of the manufactured building and further to receive one lateral strut extending in a lateral direction transverse to the longitudinal direction for connecting the pan to a second beam of the manufactured building. However, it would have been an obvious engineering design to have a first pair of pan mounting holes in a central area of the pan to receive a bracket in order to provide a foundation system that eliminate the need of using a block pier according to the required structural capability of the foundation.
Regarding claim 10, MacKarvich discloses the pan 16 is rectangular in plan shape and includes first and second edges 26 extending in the longitudinal direction and third and fourth edges 26 extending in the lateral direction perpendicular to the longitudinal direction (Fig 3, 4), but does not specifically discloses the first pair of modified pan mounting holes are oriented parallel to the longitudinal direction and 
Regarding claims 11 and 12, MacKarvich discloses the claimed foundation system, the limitations of claims 11 and 12 can be seen above in the rejections of claims 2 and 7.
Regarding claim 13, the modified foundation system of MacKarvich would have the first pair of pan mounting holes spaced apart in the longitudinal direction by a distance equal to the bracket hole spacing; the second pair of pan mounting holes spaced apart in the lateral direction by a distance equal to the bracket hole spacing; and the third pair of pan mounting holes spaced apart in the lateral direction by a distance equal to the bracket hole spacing. 
Regarding claim 14, MacKarvich discloses in the first configuration the two longitudinal struts are capable of being connected to the upwardly open long channel of the first bracket; in the second configuration the one longitudinal strut is capable of being connected to the upwardly open short channel of the first bracket and the one lateral strut is capable of being connected to the upwardly open long channel of the first bracket; and in the third configuration the two longitudinal struts are each capable of .

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich (US 6,243,998) in view of Moreno Jr. (US 6,622,439). 
MacKarvich discloses as discussed in claim 3, but does not disclose the first, second, third and fourth edges of the pan are upturned edges; the pan includes a plurality of spike receiving openings configured to receive a plurality of spikes to anchor the pan longitudinally and laterally relative to the ground surface. However, Moreno Jr. discloses a foundation system having a pan including the first, second, third and fourth edges of the pan are upturned edges 24 (Fig 1-3); and the pan includes a plurality of spike receiving openings 28 configured to receive a plurality of spikes 30 to anchor the pan longitudinally and laterally relative to the ground surface (Fig 2-4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of MacKarvich to have the pan with upturned edges and openings that receive spikes as taught by Moreno Jr. in order to provide a foundation plate for a manufactured home foundation system that can be easily adjusted in its position on the ground and then anchored to the ground and with preformed ground anchor locations which can receive different types of ground anchors to accommodate different soil applications. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of 
MacKarvich discloses in any of the first, second and third orientations the brackets 14 are fastened to the pan with fasteners extending through aligned bracket mounting holes and pan mounting holes (Col 4, Lines 36-42). Mackarvich does not disclose the fasteners being bolts. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bolt in place of a fastener because these are equivalent elements both capably serve to fasten the foundation assembly, and the selection of known equivalents to fasteners would have been within the level of ordinary skill in the art the time the invention was made. 

12.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacKarvich (US 6,243,998) in view of Oliver (US 9,206,580).
Regarding claim 16, MacKarvich discloses as discussed in claim 15, but does not disclose wherein: step (c) includes aligning the pair of bracket mounting holes of the first bracket with the first pair of pan mounting holes in a central area of the pan; and the method further includes: coupling two longitudinal struts to the first bracket, the two longitudinal struts extending in a longitudinal direction for connecting the pan to a first beam of the manufactured building; and coupling one lateral strut to the first bracket, the one lateral strut extending in a lateral direction transverse to the longitudinal direction for connecting the pan to a second beam of the manufactured building. However, Oliver discloses a method of installing a foundation system including a plurality of brackets 40, a pan 24, a plurality of longitudinal and lateral struts that can be placed in different 
MacKarvich modified by Oliver does not disclose the step of coupling two longitudinal struts to the first bracket and coupling one lateral strut to the first bracket. However, it would have been an obvious engineering design to have the first bracket of MacKarvich receiving two longitudinal struts and one lateral strut in order to decrease the number of brackets positioned in the foundation while providing lateral and longitudinal wind load resistance for the manufactured building.
Regarding claim 17, MacKarvich discloses as discussed in claim 15, but does not disclose wherein: step (c) includes aligning the pair of bracket mounting holes of the first bracket with one pair of the second or third pairs of pan mounting holes longitudinally offset from a central area of the pan; and the method further includes: coupling one longitudinal strut to the first bracket, the one longitudinal strut extending in a longitudinal direction for connecting the pan to a first beam of the manufactured 
MacKarvich modified by Oliver does not disclose the step of coupling two longitudinal struts to the first bracket and coupling one lateral strut to the first bracket. However, it would have been an obvious engineering design to have the first bracket of MacKarvich receiving two longitudinal struts and one lateral strut in order to decrease the number of brackets positioned in the foundation while providing lateral and longitudinal wind load resistance for the manufactured building.
Regarding claim 18, MacKarvich discloses the step of receiving a block pier 104 on the central area of the pan 16, the block pier configured to extend upwardly to the first beam 102 (Fig 1).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
2/26/2022